Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 Pursuant to Section 906 of the Public Company Accounting Reform and Investor Protection Act of 2002 (18 U.S.C. 1350, as adopted), Paul O. Koether, the Chairman and Chief Executive Officer of Kent International Holdings, Inc., (the "Company"), and Bryan P. Healey, the Chief Financial Officer, Treasurer and Secretary of the Company each hereby certifies that, to the best of his knowledge: 1. The Company's Quarterly Report on Form 10-QSB for the period ended June 30, 2007, to which this Certification is attached as Exhibit 32 (the "Quarterly Report"), fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:July 31, 2007 /s/ Paul O. Koether Paul O. Koether Chairman and Chief Executive Officer /s/ Bryan P. Healey Bryan P. Healey Chief Financial Officer, Treasurer and Secretary
